Citation Nr: 0024951	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to nicotine dependence in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified military service from August 1949 to 
January 1950 and from November 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  In this decision, the RO 
listed entitlement to service connection for nicotine 
dependence, entitlement to service connection for emphysema 
and respiratory problems directly related to service, 
entitlement to service connection for emphysema and 
respiratory problems caused by tobacco use in service, and 
entitlement to service connection for emphysema and 
respiratory problems as the result of nicotine dependence as 
separate issues.  However, as all of these issues concern the 
same disability (a current respiratory disorder), the Board 
has compressed these issues in a single issue that 
encompasses both direct service connection and service 
connection on the basis of nicotine dependence in service.  
The Board would point out that the veteran's representative 
did the same in the July 2000 Brief on Appeal.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's current respiratory disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
respiratory disorder, to include as due to nicotine 
dependence in service, is initially found to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a respiratory 
disorder, to include as due to nicotine dependence in 
service, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In other words, the Board finds that 
this claim is plausible and capable of substantiation.  The 
Board has based this initial finding on two statements from a 
VA doctor, dated in April 1999, which suggest a causal 
relationship between a current lung disorder and nicotine 
dependence in service.  However, for reasons detailed below, 
the Board will not render a decision on the merits of this 
claim at the present time.


ORDER

The claim of entitlement to service connection for a 
respiratory disorder, to include as due to nicotine 
dependence in service, is initially found to be well 
grounded.


REMAND

The Board has reviewed the claims file and observes that 
there is no indication whatsoever that the RO contacted the 
National Personnel Records Center (NPRC) so as to obtain any 
existing service medical records of the veteran.  The only 
service medical record currently contained in the claims file 
is the report of the veteran's July 1951 separation 
examination.  Efforts to retrieve such records, along with a 
VA examination addressing not only the question of nicotine 
dependence in service but also the question of whether a 
current respiratory disorder is otherwise related to service, 
should be accomplished prior to further Board action on this 
case.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990). 

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the NPRC and 
request any service medical records of 
the veteran that are currently kept at 
that facility.  If the search for such 
records has negative results, the RO 
should take all further steps deemed 
necessary in order to obtain service 
medical records of the veteran.  If, 
after these efforts are completed, no 
further service medical records are 
obtained, documentation to that effect 
should be included in the claims file.

2.  Then, the RO should afford the 
veteran a VA respiratory examination to 
determine the etiology, nature, and 
extent of his current respiratory 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed, including 
pulmonary function tests.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each respiratory disorder 
noted upon examination.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's reported nicotine 
dependence began in service and, if so, 
whether it is at least as likely as not 
that any current respiratory disorders 
are related to such nicotine dependence.  
If this question is answered in the 
negative, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current 
respiratory disorders are otherwise 
etiologically related to service.  All 
opinions and conclusions expressed should 
be supported by a complete rationale in a 
typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
respiratory disorder, to include as due 
to nicotine dependence in service.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

